      Case 3:21-cv-02181-S Document 1 Filed 09/13/21                 Page 1 of 31 PageID 1


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                            §
 KELLY CRAWFORD, IN HIS CAP A CITY AS       §
 RECEIVER.                                  §
                                            §
                    Plaintiff,              §
v.                                          §
                                            §                         CIVIL ACTION NO.
DAYID BLEEDEN, BEARHUNTER, LLC, XAN,        §
LLC, DANIEL ISAAC HALIM!, HALIM! GROUP,     §
LLC, ATHENA HUNTER, TPH BOSS, LLC,          §
RANDALL KOHL, THE VOICE, INC., BENJAMIN     §
LEE, METTABEL INC., DERIC SCOTT NED,        §
POOR TRAP, INC., DEEP STATE MARKETING,      §
INC., MICHAEL PERALTA, MPERA CORP., SEAN §
REZA, also known as THOMAS REZA,            §
AMERIGOLD, INC., KYLE D. SANNA,             §
HURRICANE HOLDINGS, INC., LTK               §
MARKETING, LLC, CHRISTOPHER STEPHAN,        §
ECO BLUE INC., WALTER VERA, VERASTAN        §
GROUP, LLC, MIDWOOD CAPITAL, RICHARD        §
JOE DOUGHERTY III, RICH DOUGH, INC.,        §
MATTHEW LEVITT, GOONER ENTERPRISES,         §
INC., JAMES FLICEK, ELLIPSIS MARKETING,     §
JOSHUA FERDMAN, FERDMAN GROUP, INC.,        §
ANDREW EILERS, ANDREW J. EILERS             §
CONSUL TING, INC.,ALEXANDER FLAMER, 9th     §
LEVEL MARKETING, INC., DAVID WOLAN,         §
HARPER METALS GROUP, LLC,, BROCK            §
BOWERS, TOTM PRODUCTION GROUP, LLC,         §
PHILLIP LEVY, and IQ CAPTIAL ADVISORS, INC. §
                                            §
                    Defendants.             §
                                            §
                                            §
~~~~~~~~~~~~-§


                           RECEIVER'S ORIGINAL COMPLAINT

        Kelly Crawford, as the Receiver of TMTE, Inc., a/Ida Metals.Com, Chase Metals, Inc.,

 Chase Metals, LLC, Barrick Capital, Inc., and all other entities placed in receivership pursuant to



 RECEIVER'S ORIGINAL COMPLAINT                                                              PAGEl
      Case 3:21-cv-02181-S Document 1 Filed 09/13/21                          Page 2 of 31 PageID 2


the orders described herein, files this Complaint against Defendants David Bleeden; Bearhunter,

LLC; Xan, LLC; Daniel Isaac Halimi; Halimi Group, LLC; Athena Hunter; TPH Boss, LLC;

Randall Kohl; The Voice, Inc.; Benjamin Lee; Mettabel Inc.; Deric Scott Ned; Poor Trap, Inc.;

Deep State Marketing, Inc.; Michael Peralta; MPERA Corp.; Sean Reza, also known as Thomas

Reza; Amerigold, Inc.; Kyle D. Sanna; Hurricane Holdings, Inc.; LTK Marketing, LLC;

Christopher Stephan; Eco Blue Inc.; Walter Vera; Verastan Group, LLC; Midwood Capital;

Richard Joe Dougherty; Rich Dough, Inc.; Matthew Levitt; Gooner Enterprises, Inc.; James Flicek;

Joshua Ferdman; Ferdman Group, Inc.; Andrew Eilers; Andrew J. Eilers Consulting, Inc.;

Alexander Flamer; 9TH Level Marketing, Inc.; David Wolan; Harper Metals Group, LLC; Brock

Bowers, also doing business as BA Bowers LLC; TOTM Production Group, LLC; Philip Levy;

and IQ Capital Advisors, Inc., (collectively, the "Broker Defendants").

                                                    I.
                                                 SUMMARY

         1.      In total, the Broker Defendants received more than $12 million in commissions,

unearned compensation, and sales prizes, transferred to them by the Receivership Entities. 1 The

Broker Defendants received these assets in exchange for their sale of precious metals and coins,

sold at grossly inflated prices based on false and misleading representations, to unsuspecting

elderly investors. Payments to the Broker Defendants were made to defraud the investors, who by

vi1iue of their investments, were, and also are, the Receivership Entities' creditors. The payments



1
  "Receivership Entities" means TMTE, Inc., a/k/a Metals.Com, Chase Metals, Inc., Chase Metals, LLC (collectively
the "Metals Receivership Defendants"), and Barrick Capital, Inc., as well all other Receivership Entities described
within the scope of, or identified in the Receivership Order issued in Civil Action No. 3:20-CV-2910-L and any
supplemental or amending orders, which include, but are not limited to, Administrative Account Services, LLC,
Amerivise, LLC, Best New, Inc., Delaware Wholesale, Inc., Revo, LLC, Merrill Gold, LLC, Newmont Admin. Inc.,
Reagan Financial Services, Inc., Resource Financial Services, Inc., First American Estate & Trust, First American
Savings, Inc., Retirement Insider, LLC, USA Accounts, Inc., USA Marketing, Inc., TX Admin, Inc., and Relief
Defendant Tower Equity, LLC. Capitalized terms used in this Complaint, ifnot specifically defined, have the meaning
provided by orders in the Underlying Lawsuit.




RECEIVER'S ORIGINAL COMPLAINT                                                                                    2
     Case 3:21-cv-02181-S Document 1 Filed 09/13/21                  Page 3 of 31 PageID 3


were made while the Receivership Entities knew they would not be able to satisfy claims owed to

the investor/creditors, as well as claims held by other creditors, and while the Receivership Entities

were insolvent, and without the exchange of reasonably equivalent value.             Standing in the

Receivership Entities' creditors' shoes for purposes of the claims asse1ied below and for the benefit

of those defrauded creditors, including at least 1,300 elderly victims, the Receiver seeks to recover

the funds fraudulently transferred to the Broker Defendants.

                                             II.
                                        RECEIVERSHIP

       2.      On September 22, 2020, in Civil Action No. 20-cv-2910-L, CFTC, et al., v. TMTE,

Inc. a/k/a Metals. Com, et al., (the "Underlying Lawsuit") this Court entered the Order Granting

Plaintiffs' Emergency Ex Parte Motion for Statutory Restraining Order, Appointment of Receiver,

and Other Equitable Relief, (the "Receivership Order"), a copy of which is attached as Exhibit A,

and is incorporated by reference. Pursuant to the Receivership Order, Kelly Crawford as Receiver

was ordered to collect, receive and take exclusive custody, control, and possession of certain assets

of the defendants and relief defendant and the entities owned or controlled by the defendants (the

"Receivership Assets"), as further described in Exhibit A. The Receivership Order also authorized

the Receiver to institute proceedings as may, in his judgment, be necessary or proper for the

protection and collection of Receivership Assets.

       3.      Additional relevant orders have also been entered in the Underlying Lawsuit: (1)

the Consent Order of Preliminary Injunction as to Lucas Thomas Erb a/k/a Lucas Asher a/k/a Luke

Asher and Simon Batashvili [Dkt. 165]; (2) the Consent Order of Preliminary Injunction as to

Defendant TMTE, Inc. a/k/a Metals.com, Chase Metals, Inc., Chase Metals, LLC, Barrick Capital,

Inc., and Relief Defendant Tower Equity, LLC [Dkt. 164]; and (3) the Order Granting Receiver's

Motion to Identify Certain Entities in Receivership [Dkt. 230].




RECEIVER'S ORIGINAL COMPLAINT                                                                       3
        Case 3:21-cv-02181-S Document 1 Filed 09/13/21               Page 4 of 31 PageID 4


         4.    In the Receivership Order, the Court made a preliminary finding that the

Receivership Defendants "have engaged and continue to engage in a fraudulent scheme to defraud

at least 1,600 persons throughout the United States into purchasing gold and silver bullion" and

that the Defendants "targeted a vulnerable population of mostly elderly or retirement-aged

persons." See Receivership Order [Dkt. 16] at p. 5.

         5.    As further described below, the Broker Defendants pmiicipated in this scheme by

locating and contacting Investors and using fraudulent statements and omissions as described

below, to lure investors into buying bullion and coins at grossly inflated prices.

         6.    The Receiver exercised diligence in investigating and discovering the claims

asserted below. Nonetheless, the claims were concealed and the Receiver was unable to discover

the claims until several months after his appointment. Indeed, most records for the Receivership

Entities were on digital platforms the Receiver was unable to access for several months after his

appointment, and the FBI executed a search warrant pursuant to which they seized computers and

information, which deprived the Receiver of the ability to obtain such information until late August

2021.


                                              III.
                                            PARTIES

         7.    Plaintiff is a natural citizen and resident of Dallas County, Texas acting in his

capacity as Receiver.

         8.    Defendant David Bleeden is an individual who may be served with citation at the

following last known address, 20651 Medley Lane, Topanga, California 90290 or 19520 Cave

Way, Topanga, California 90290.

         9.    Defendant Bearhunter, LLC is a limited liability company organized under the laws

of Wyoming, with its principal office located at 23 351 Ostronic Drive, Woodland Hills, California


RECEIVER'S ORIGINAL COMPLAINT                                                                     4
     Case 3:21-cv-02181-S Document 1 Filed 09/13/21                Page 5 of 31 PageID 5


91367, and may be served with citation by serving its registered agent, Registered Agents, Inc., at

412 North Main Street Suite 100, Buffalo, Wyoming 82834.

       10.     Defendant Xan, LLC is a limited liability company organized under the laws of

Wyoming, with its principal office located at 20651 Medley Lane, Topanga, California, 90290,

and may be served with citation by serving its registered agent, Corporation Service Company, at

1821 Logan Avenue, Cheyanne, Wyoming 82001.

       11.     Defendant Daniel Isaac Halimi is an individual who may be served with citation at

10450 Wilshire Blvd., Suite 9B, Los Angeles, California 90024.

       12.     Defendant Halimi Group, LLC, is a limited liability company organized under the

laws of Delaware and may be served with citation by serving its registered agent, Harvard Business

Services, Inc., 16132 Coastal Highway, Lewes, Delaware 19958.

       13.     Defendant Athena Hunter is an individual who may be served with citation at 12449

Kling Street, Apartment 103, Studio City, California, 91604.

       14.    Defendant TPH Boss, LLC, is a limited liability company organized under the laws

of Delaware, with its principal office located at 1201 Orange Street, Suite 600, One Commerce

Center, Wilmington, Delaware 19801, and may be served with citation by serving its registered

agent, Agents and Corporations, Inc., at 1201 Orange Street, Suite 600, One Commerce Center,

Wilmington, Delaware 19801.

       15.    Defendant Randall Kohl is an individual who may be served with citation at 7250

Franklin Avenue, Suite 310, Los Angeles, California 90046.

       16.    Defendant The Voice, Inc., is a corporation organized under the laws of Wyoming,

with its principal office located at 301 Thelma Drive, Suite 102, Casper, Wyoming 82609, and




RECEIVER'S ORIGINAL COMPLAINT                                                                    5
     Case 3:21-cv-02181-S Document 1 Filed 09/13/21                Page 6 of 31 PageID 6


may be served with citation by serving its registered agent, LegalCorp Solutions, LLC, at 5830

East 2nd Street, Casper, Wyoming 82609.

         17.   Defendant Benjamin Lee is an individual who may be served with citation at 4452

Chevy Chase Drive, La Canada, California 91011.

         18.   Defendant Mettabel Inc. is a corporation organized under the laws of California,

with its principal office located at 4452 Chevy Chase Drive, La Canada, California 91011, and

may be served with citation by serving its registered agent, Benjamin Lee, at 4452 Chevy Chase

Drive, La Canada, California 91011.

         19.   Defendant Deric Scott Ned is an individual who may be served with citation at 4441

Oakwood, La Canada, California, 91011 or 621 North Curson Avenue, Los Angeles,

California 90036.

         20.   Defendant Poor Trap, Inc., is a corporation organized under the laws of California,

with its principal office located at 2718 Wilshire Drive, Los Angeles, California 90068, and may

be served with citation by serving its registered agent, LegalZoom.Com, Inc. at 101 N. Brand Blvd,

11th Floor, Glendale, California 91203.

         21.   Defendant Deep State Marketing, Inc., is a corporation organized under the laws of

California, with its principal office located at 621 North Curson Avenue, Los Angeles, California

90036, and may be served with citation by serving its registered agent, Deric Scott Ned, at 621

Nmih Curson Avenue, Los Angeles, California 90036 or 4441 Oakwood, La Canada, California

91011.

         22.   Defendant Michael Peralta is an individual who may be served with citation at 6174

Buckingham Parkway, Unit 103, Culver City, California 90230.




RECEIVER'S ORIGINAL COMPLAINT                                                                   6
     Case 3:21-cv-02181-S Document 1 Filed 09/13/21               Page 7 of 31 PageID 7


       23.     Defendant MPERA Corp., is a corporation organized under the laws of Delaware,

with its principal office located at 1201 Orange Street, Suite 600, One Commerce Center,

Wilmington, Delaware 19801, and may be served with citation by serving its registered agent,

Agents and Corporations, Inc., at 1201 Orange Street, Suite 600, One Commerce Center,

Wilmington, Delaware 19801.

       24.     Defendant Sean Reza, also known as Thomas Reza, is an individual who may be

served with citation at 1843 Midvale Avenue, Los Angeles, California 90025 or 12225 San Vicente

Boulevard, Suite 134, Los Angeles, California 90049.

       25.     Defendant Amerigold, Inc., is a corporation organized under the laws of California,

with its principal office located at 12225 San Vicente Boulevard, Suite 314, Los Angeles,

California 90049, and may be served with citation by serving its registered agent, Alex Anguiano,

at 20969 Ventura Boulevard, Suite 204, Los Angeles, California 90049.

       26.    Defendant Kyle D. Sanna is an individual who may be served with citation at 1274

North Crescent Heights Blvd., Apaiiment 138, Los Angeles, California 90046.

       27.    Defendant Hmricane Holdings, Inc., is a corporation organized under the laws of

California, with its principal office located at 1342 Nmih Detroit Street, Apaiiment #301, Los

Angeles, California 90046, and may be served with citation by serving its registered agent, Kyle

D. Sanna, at 1274 Nmih Crescent Heights Boulevard, Apartment 138, Los Angeles,

California 90046.

       28.    Defendant LTK Marketing, LLC is a limited liability company organized under the

laws of California, with its principal office located at 1274 Crescent Heights Blvd., Apartment

#138, Los Angeles, California 90046, and may be served with citation by serving its registered




RECEIVER'S ORIGINAL COMPLAINT                                                                   7
     Case 3:21-cv-02181-S Document 1 Filed 09/13/21                Page 8 of 31 PageID 8


agent Kyle D. Sanna, at 1274 North Crescent Heights Boulevard, Apartment 138, Los Angeles,

California 90046

        29.    Defendant Christopher Stephan is an individual who may be served with citation at

18336 Soledad Canyon Road, Suite 1819, Canyon Country, California 91386.

        30.    Defendant Eco Blue, Inc., is a corporation organized under the laws of California,

with its principal office located at 183 36 Soledad Canyon Road, Suite 1819, Canyon Country,

California 91386, and may be served with citation by serving its registered agent, Christopher

Stephan, at 18336 Soledad Canyon Road, Suite 1819, Canyon Country, California 91386.

       31.     Defendant Walter Vera is an individual who may be served with citation at 3184

Dona Sarita Place, Studio City, California 91604 or alternatively, 20356 Cantara Street, Winnetka,

California 91306.

       32.     Defendant Verastan Group, LLC is a limited liability company organized under the

laws of California, with its principal office located at 11750 Luanda Street, Lake View Terrace,

California 91342, and may be served with citation by serving its registered agent, Alex Anguiano,

at 20969 Ventura Boulevard, Suite #204, Woodland Hills, California 91364.

       33.     Defendant Midwood Capital is a corporation organized under the laws of

California, with its principal office located at 3184 Dona Sarita Place, Studio City, California

91604, and may be served with citation by serving its registered agent, Alex Anguiano, at 20969

Ventura Boulevard, Suite 204, Woodland Hills, California 91364.

       34.     Defendant Richard Joe Dougherty, III is an individual who may be served with

citation at1076 Glenbridge Circle, Westlake Village, California 91361.

       35.     Defendant Rich Dough Inc. is a corporation organized under the laws of California,

with the principal office located at 412 S. Wilton Place, Suite 404, Los Angeles, California 90005




RECEIVER'S ORIGINAL COMPLAINT                                                                    8
     Case 3:21-cv-02181-S Document 1 Filed 09/13/21                Page 9 of 31 PageID 9


and may be served with citation by serving its registered agent(s) Margaret Eum or Richard J.

Dougherty III, at 412 S. Wilton Place, Suite 404, Los Angeles, CA 90005 or 1076 Glenbridge

Circle, Westlake Village, California 91361.

       36.     Defendant Matthew Joel Levitt is an individual who may be served with citation at

2334 Virginia Avenue, Santa Monica, California 90404 or 610 Buckwheat Comi, #1305,

Hayward, California 94544.

       37.     Defendant Gooner Enterprises, Inc. is a corporation organized under the laws of

California, with the principal office located at 610 Buckwheat Court, #1305, Hayward, California

94544 and may be served with citation by serving its registered agent Matthew Joel Levitt at 610

Buckwheat Court, #1305, Hayward, California 94544.

       38.     Defendant James Flicek is an individual who may be served with citation at 6

Ackerly Street, Sag Harbor, New York 11963.

       39.     Defendant Ellipsis Marketing is a corporation organized under the laws of

California with the principal office located at 4726 S. Spago Drive, Dublin, California 94568, and

may be served with citation by serving its registered agent Gautam Tandom at 4726 S. Spago

Drive, Dublin, California 94568.

       40.     Defendant Joshua Ferdman is an individual who may be served with citation by

serving his attorney Paul Rigali, Larson LLP, 555 South Flower Street, Suite 4400, Los Angeles,

California 90071.

       41.     Defendant Ferdman Group, Inc. is a corporation organized under the laws of

California with the principal office located at 1251 Armacost Ave., Suite 101, Los Angeles, CA

90025, and may be served with citation by serving its attorney Paul Rigali, Larson LLP, 555 South

Flower Street, Suite 4400, Los Angeles, California 90071.




RECEIVER'S ORIGINAL COMPLAINT                                                                   9
    Case 3:21-cv-02181-S Document 1 Filed 09/13/21                  Page 10 of 31 PageID 10


        42.    Defendant Andrew Eilers is an individual who may be served with citation at 1725

Ocean Front Walk # 107, Santa Monica, California 90401.

        43.    Defendant Andrew Eilers Consulting, Inc. is a corporation organized under the laws

of California with the principal office located at 1725 Ocean Front Walk #107, Santa Monica,

California 90401, and may be served with citation by serving its registered agent Jeremy Schwarz

at 324 S. Diamond Bar Blvd 640, Diamond Bar, CA 91765.

        44.    Defendant Alexander Flamer is an individual who may be served with citation at

2328 3rd Street, Apartment 8, Santa Monica, California 90405.

       45.     Defendant   9th   Level Marketing, Inc., is, on information and belief, a corporation

owned and controlled by Alexander Flamer and may be served with citation by serving Alexander

Flamer at 2328 3rd Street, Apartment 8, Santa Monica, California 90405.

       46.     Defendant David Wolan is an individual who may be served with citation at 2000

N. Bayshore Drive, Suite 619, Miami, Florida 33137.

       4 7.    Defendant Harper Metals Group, LLC is a limited liability company organized

under the laws of Florida with the principal office located 2000 N. Bayshore Drive, Suite 619,

Miami, Florida 33137 or 344 Hauser Blvd, 5-112, Los Angeles, California 90036, and may be

served with citation by serving its registered agent David Wolan at 2000 N. Bayshore Drive, Suite

619, Miami, Florida.

       48.     Defendant Brock Bowers is an individual, also doing business as BA Bowers LLC,

who may be served with citation at 13843 Burbank Blvd, Valley Glen, California 91401.

       49.     Defendant TOTM Production Group LLC is a limited liability company organized

under the laws of California with the principal office located at 13843 Burbank Blvd, Valley Glen,




RECEIVER'S ORIGINAL COMPLAINT                                                                    10
    Case 3:21-cv-02181-S Document 1 Filed 09/13/21                Page 11 of 31 PageID 11


California 91401, and may be served with citation by servmg its registered agent Legalinc

Registered Agents, Inc. at 13 843 Burbank Blvd, Valley Glen, California 91401.

        50.    Defendant Philip Levy is an individual who may be served with citation at 20

Rainbow Lake, Newport Beach, California 92660.

        51.    Defendant IQ Capital Advisors, Inc. is a corporation organized under the laws of

California with the principal office located at 260 Newport Center Drive, Newport Beach,

California 92660, and may be served with citation by serving Philip Levy at 20 Rainbow Lake,

Newport Beach, California 92660.



                                                IV.
                                           JURISDICTION

        52.    This Court has subject matter jurisdiction over the Receiver's claims pursuant to 28

U.S.C. § 1331 because this action is related to and arises out of alleged violations of the

Commodities Exchange Act. Moreover, in the Receivership Order, this Court assumed exclusive

jurisdiction to adjudicate claims regarding the assets that are the basis of this Complaint, and

accordingly, pursuant to 28 U.S.C. § 1367 this Court possesses supplemental subject matter

jurisdiction over the Receiver's claims.

       53.     The Receiver's compliance with 28 U.S.C. §§ 753 and 754 also provides subject

matter jurisdiction, and together with 28 U.S.C. § 1692, provides personal jurisdiction over each

of the Broker Defendants.

                                                v.
                                             VENUE

       54.     Pursuant to the Receivership Order, the Court assumed exclusive jurisdiction over

Receivership Assets and authorized the Receiver, as the Comi's agent, to take and have possession

of the Receivership Assets. Further, pursuant to 28 U.S.C. §§ 754 and 1692, the Receiver may sue



RECEIVER'S ORIGINAL COMPLAINT                                                                   11
        Case 3:21-cv-02181-S Document 1 Filed 09/13/21                       Page 12 of 31 PageID 12


    in the district in which he was appointed to enforce claims arising anywhere in the country.

    Accordingly, venue is appropriate in the Northern District of Texas, Dallas Division, the venue in

    which the Receiver was appointed.

                                                VI.
                                       FACTUAL BACKGROUND 2

           A.     The Receivership Entities' Purpose

           55.    Each of the Receivership Entities existed and operated solely to perpetrate fraud on

unsuspecting, vulnerable investors, and line the pockets of Batashvili and Asher, and the Broker

Defendants they supervised.

           56.    The Receivership Defendants used the Broker Defendants and made the transfers

at issue in this lawsuit, to accomplish their goal.

           57.    Pursuant to a claims process established by the Court in the Underlying Lawsuit,

more than 1,730 investors who purchased metals from the Receivership Defendants submitted

claims (the "Investors"). Investigation and analysis of the claims revealed Investors hold claims

totaling $63.4 million (the "Investor Claims"). The basis for the Investor Claims is the amount

paid by each Investor to the Receivership Defendants in excess of the fair market value for the

metals sold by the Receivership Defendants, as discussed in detail below. These claims, as well

as the claims of the regulatory agencies described below, arose at the time of each fraudulent sale.

           58.    To date, the Receiver has identified less than $12 million in Receivership Assets.

Accordingly, not including claims by trade creditors or penalties owed to regulatory entities, the

Receivership Estate has less than 21 % of the amount necessary to fully satisfy all Investor Claims.

At all relevant times, the Receivership Entities have been insolvent.


2
 A copy of the Complaint filed in the Underlying Action, without exhibits, is attached as Exhibit "B" and provides
additional information about the fraudulent scheme in which the Broker Defendants participated, the conduct for
which each was paid compensation, and the derivation of that compensation.




RECEIVER'S ORIGINAL COMPLAINT                                                                                  12
     Case 3:21-cv-02181-S Document 1 Filed 09/13/21                         Page 13 of 31 PageID 13


         B.         The Elderly and Retiree Targets

         59.        The Receivership Defendants, directly and by and through each of the Broker

Defendants, targeted a vulnerable population of mostly elderly or retirement-aged persons with

little or no experience in gold and silver bullion investments ("Precious Metals Bullion").

         60.        The Broker Defendants concentrated their solicitations on these persons to gain

access to retirement savings, including, but not limited to, retirement savings held in tax

advantaged accounts such as individual retirement accounts; employer sponsored 401(k) and

457(b) plans; thrift savings plans; life insurance; annuities; money market accounts; and other

long-term retirement savings vehicles ("Qualified Retirement Savings").

         61.     The Broker Defendants' and the Receivership Defendants' 3 solicitations also

targeted politically conservative and Christian investors.

         62.     The Broker Defendants and each of them employed solicitations designed to instill

fear in these elderly and retirement aged Investors and build trust based on representations of

political and religious affinity. For instance, the investments sold by the Broker Defendants were

advertised on conservative media outlets and websites.

         63.     Each of the Broker Defendants solicited Investors primarily through telephone calls

and/or     social     media     postings     through     the    Receivership       Defendants'       websites--

http://www.metals.com and http://ban-ickcapital.com.

         64.     In telephone solicitations, despite having received a cease and desist demand to

stop touting this purported affiliation, brokers, including the Broker Defendants, told investors the




3
 "Receivership Defendants" means each of the Receivership Entities identified above and the individual defendants
named in the Underlying Lawsuit; Lucas Thomas Erb a/k/a Lucas Asher, a/k/a Luke Asher ("Asher") and Simon
Batashvili ("Batashvili").




RECEIVER'S ORIGINAL COMPLAINT                                                                                 13
      Case 3:21-cv-02181-S Document 1 Filed 09/13/21                           Page 14 of 31 PageID 14


Receivership Defendants were friends with conservative television and radio personality Sean

Hannity and that Hannity recommended buying Precious Metals Bullion.

         65.      In many instances, the Broker Defendants directed Investors to open self-directed

retirement accounts ("SDIRAs") and to transfer funds from their qualified retirement savings to

the newly established SDIRAs to purchase Precious Metals Bullion.

         66.      From at least September 1, 2017, through September 2020, at the request and

direction of the Broker Defendants, numerous investors-most between the ages of sixty and

ninety-opened SD IRAs and transfeITed some or all of their qualified retirement savings into those

accounts.

         67.      In the same time-frame, from approximately September 2017 through September

2020, the Broker Defendants, on behalf of the Receivership Defendants, directed Investors to use

monies from their SDIRAs to purchase fraudulently priced Precious Metals Bullion.

         68.      A smaller number of Investors also invested through cash accounts.

         C.       The Fraud Perpetrated on Investors 4

         69.      In telephone conversations with Investors, each of the Broker Defendants, who

primarily worked at the Receivership Entities' Beverly Hills office, instilled fear in the Investors

by:

                  a.       Misrepresenting that the federal government was going to take qualified

         retirement savings funds in a "Bail-in" to help banks and government programs;




4
  Despite reliance on conduct in which the Receivership Defendants facilitated or also engaged, the Receiver is not
subject to an in pari delicto defense. See F.D.I.C. v. 0 'Melveny & Myers, 61 F.3d 17, 19 (1995); see also F.D.I.C. v.
O'Melveny & Myers, 969 F.2d 744, 751-52 (9th Cir. 1992), rev'd on other grounds O'Melveny & Myers v. F.D.I.C.,
512 U.S. 79 (1994)); Mosier v. E1win & Johnson, LLP, CV122053PSGEX, 2013 WL 12122421, at *6 (C.D. Cal. May
29, 2013).




RECEIVER'S ORIGINAL COMPLAINT                                                                                      14
    Case 3:21-cv-02181-S Document 1 Filed 09/13/21                   Page 15 of 31 PageID 15


                  b.      Misrepresenting that IRA custodians were in financial trouble and are likely

           to collapse;

                  c.      Misrepresenting that it was unclear who actually owned the underlying

           securities in IRA accounts;

                  d.      Misrepresenting that the government could seize funds held in qualified

        retirement savings but could not seize Precious Metals Bullion held in SDIRAs; and

                  e.      Misrepresenting that Precious Metals Bullion were a safe and conservative

        investment and that Investors would not lose their funds in such investments.

        70.       The Precious Metals Bullion was sold in the form of numerous coins or bars, but

the most egregious fraud perpetrated by the Receivership Defendants and the Broker Defendants

arose from the sale of the following Precious Metals Bullion:

                  a. The 1/2 ounce Silver Royal Canadian Mint Polar Bear Bullion;

                  b. The 1110 ounce Gold Royal Canadian Mint Polar Bear Bullion;

                  c. The 1/4 ounce Gold British Standard Bullion; and

                  d. The 1110 ounce Silver - Bull Round Spade Guinea Shield Bullion.

       71.        Approximately 75% of the Investor Claims were for sales of the foregoing Precious

Metals Bullion, with the largest dollar losses sustained by the Investors-a total of more than $25

million-arising from their purchase of the 1/10 ounce Gold Royal Canadian Mint Polar Bear

Bullion.

       72.        Investors were charged undisclosed and excessive markups on the Precious Metals

Bullion that bore no relation to the prevailing market price, despite contrary representations by the

Broker Defendants.




RECEIVER'S ORIGINAL COMPLAINT                                                                      15
    Case 3:21-cv-02181-S Document 1 Filed 09/13/21                 Page 16 of 31 PageID 16


        73.    For instance, the Broker Defendants sold the Silver Royal Canadian Mint Polar

Bear Bullion on an average of 200% over the fair market value price; sold Gold Royal Canadian

Mint Polar Bear Bullion on an average of 146% over the fair market value price; sold the Gold

British Standard Bullion on an average of 150% over the fair market value price; and sold the

Silver Bull Round Spade Guinea Shield on an average of 275% over the fair market value price

        74.    The Broker Defendants and each of them failed to disclose these unreasonable and

excessive markups, which prevented Investors from making an informed decision regarding the

purchase of the Precious Metals Bullion.

        75.    An Investor's ability to profit on the Precious Metals Bullion depended on the

prevailing market price appreciating significantly-above historical all-time high prices prevailing

at the time of their respective purchases. Paying the undisclosed and excessive markups, however,

meant the investors could never earn a profit, let alone recover their principal investments.

        76.    Because the Investors paid the undisclosed and unconscionable markups-a

component of the purchase price that did not represent value subject to resale-at the moment each

consummated his or her sale transaction, Investors lost more than $47 million they had invested in

the Precious Metals Bullion.

        77.    At the time they sold the Precious Medals Bullion to the Investors, the Broker

Defendants and each of them, knew, had notice of, or recklessly disregarded the truth about the

value, purportedly conservative nature of, earning potential, and security of the investments they

sold.

        78.    Because each of the Broker Defendants knew, had notice of, or recklessly

disregarded the truth about the unconscionably inflated prices at which they sold the Precious

Metals Bullion, the Broker Defendants knew, had notice of, or recklessly disregarded the fact that




RECEIVER'S ORIGINAL COMPLAINT                                                                   16
    Case 3:21-cv-02181-S Document 1 Filed 09/13/21                Page 17 of 31 PageID 17


at the time of purchase, each Investor lost the majority of or a large percentage of his or her

investment.

        79.    The Receivership Defendants and Broker Defendants, and each of them, also hid

from Investors the markups, and thus their astronomical earnings, by misrepresenting the

difference between what the Receivership Defendants paid for the Precious Metals Bullion and

what they charged Investors (the "Spread").

        80.    For instance, in one form customer agreement related to purchase of the Precious

Metals Bullion, Investors were told:

               a.      "Spread on IRA Precious Metals transaction varies between two percent and

       thirty-three percent (2% to 33%). These numbers, however, are only general ranges and

       approximations, which are subject to change for a variety of reasons ... "

               b.      "At the time this Transaction Agreement was transmitted for Customer's

       signature, (i) Metals' Spread on bullion (i.e., coins and bars that generally move in tandem

       with the spot price for the relevant commodity) is generally between one percent and five

       percent ( 1 to 5%) ... "

               c.      "Metals is prohibited by law from guaranteeing to repurchase Precious

       Metals that it sells."

       81.     In a later customer agreement used beginning in approximately June 2019 and

continuing thereafter, the disclosed Spread was decreased to between 1% to 19.9%.

       82.     Neither Spread stated in these customer agreements was accurate and none of the

actual Spreads on Precious Metals Bullion fell within the range of Spread represented to Investors

in the customer agreements.




RECEIVER'S ORIGINAL COMPLAINT                                                                   17
    Case 3:21-cv-02181-S Document 1 Filed 09/13/21                   Page 18 of 31 PageID 18


        83.      Instead, the Spread charged to the elderly or retirement-aged Investors exceeded

100% for Silver Royal Canadian Mint Polar Bear Bullion, 45% for Gold Royal Canadian Mint

Polar Bear Bullion, and 50% for Gold British Standard Bullion.

        84.     To suppmi their false statements, however, the Broker Defendants and each of them

provided Investors with fraudulent sales invoices showing exorbitant purchase prices that had no

reasonable relation to the fair market value price or the price actually paid by the Receivership

Defendants.

        85.     Investors were also persuaded to purchase through false representations made by

the Broker Defendants, and each of them, that the Precious Metals Bullion had numismatic value.

        86.     Numismatic bullion, in turn, are rare, of limited availability, and have significant

broad-based market demand and thus a substantially higher value than the fair market price of the

precious metal contained in the Precious Metals Bullion. Semi-numismatic Precious Metals

Bullion refers to bullion that are claimed to exhibit both bullion and numismatic traits, such that

the value is derived from the precious metal content, limited circulation, and some recognized

exclusive or collectible value.

        87.     The Precious Metals Bullion, however, has no numismatic or semi- numismatic

value. It is readily available to the public and not rare: i.e., more than 6 million units of Polar Bear

bullion are in circulation.

        88.     Each of the Broker Defendants knew, had notice of, or recklessly disregarded the

truth about the absence of numismatic or semi-numismatic value in the Precious Metals Bullion

they were selling.

        89.     Investors most often learned the truth about the value of the Precious Metals Bullion

when they received account statements from their SD IRA administrators showing an account value




RECEIVER'S ORIGINAL COMPLAINT                                                                        18
    Case 3:21-cv-02181-S Document 1 Filed 09/13/21               Page 19 of 31 PageID 19


based on the fair market value price for the bullion that was significantly lower than what the

Broker Defendants represented.

        90.    In response to the Investors' mqumes about the discrepancy on their SDIRA

statements and what they had been told about their investment value, the Receivership Defendants

and the Broker Defendants doubled down on their fraud.

       91.     The Broker Defendants, and each of them, told Investors that the lower valuation

on their SDIRA statements was an under-valuation that did not reflect the resale value of the

Precious Metals Bullion ("Post-Purchase Misrepresentations").

       92.     The Broker Defendants and the Metals Receivership Defendants referred to these

Post-Purchase Misrepresentations as a "Tuck-In," intended to placate, calm, and lull Investors who

were upset about the losses shown on their SDIRA statements. These Post-Purchase

Misrepresentations and omissions were designed to conceal and perpetuate the fraudulent scheme.

       93.     The Post-Purchase Misrepresentations also demonstrate the Broker Defendants'

and each of their knowledge or notice that their earlier representations regarding the Precious

Metals Bullion value were false.

       D.      Investigations, Cease and Desist Orders, and Regulatory Actions Begin

       94.     By at least the spring of 2019, State regulatory agencies began investigating

complaints about the Receivership Defendants. Various enforcement actions, including

complaints, emergency actions, disciplinary proceedings, and/or cease and desist orders ("State

Regulatory Orders and Complaints") against the Receivership Defendants followed closely. Those

State Regulatory Orders and Complaints include, but are not limited to:

              a.      A May 1, 2019, Emergency Order and July 1, 2019, Agreed Order and

       Unde1iaking issued by the Texas State Securities Board;




RECEIVER'S ORIGINAL COMPLAINT                                                                  19
   Case 3:21-cv-02181-S Document 1 Filed 09/13/21              Page 20 of 31 PageID 20


             b.       A May 16, 2019, Consent Cease and Desist Order issued by the Minnesota

     Department of Commerce Commissioner;

             c.       A July 19, 2019, Consent Cease and Desist Order issued by the Colorado

     Securities Commissioner;

             d.       A July 30, 2019, Emergency Cease and Desist Order issued by the Georgia

     Commissioner of Securities;

             e.       An August 8, 2019, Cease and Desist Order issued by the Alabama

     Securities Commission;

             f.       A September 6, 2019, Emergency Cease and Desist Order issued by the

     Kentucky Department of Financial Institutions;

             g.       A November 1, 2019, Order to Cease and Desist and Order to Show Cause

     and May 26, 2020, Consent Order issued by the Missouri Securities Commissioner;

             h.       A December 3, 2019, Administrative Complaint filed by the Massachusetts

     Securities Division of the Office of the Secretaiy of the Commonwealth;

             1.       A March 9, 2020, Cease and Desist Order issued by the Arkansas Securities

     Commissioner;

            J.        A May 26, 2020, Complaint for Summary Order and Summary Order to

     Cease and Desist issued by the Nevada Securities Division of the Office of the Secretary

     of State;

             k.       A June 4, 2020, Notice of Proposed Agency Action and Tempora1y Cease

     and Desist Order issued by the Montana State Auditor, Commissioner of Securities, and

     Insurance; and




RECEIVER'S ORIGINAL COMPLAINT                                                               20
    Case 3:21-cv-02181-S Document 1 Filed 09/13/21               Page 21 of 31 PageID 21


               I.      A June 20, 2020, Temporary Cease and Desist Order and Notice of Final

       Order issued by the Alaska Director of Commerce, Community, and Economic

       Development, Division of Banking and Securities.

       95.     The Broker Defendants, and each of them, failed to disclose any of these State

Orders and Complaints to Investors and prospective investors.

       E.      Same Song, Second Verse

       96.     To avoid enforcement of the State Regulatory Orders and Complaints, on August

20, 2019, Batashvili incorporated Banick Capital, Inc. Primarily through Barrick Capital, the

Receivership Defendants, with the assistance of the Broker Defendants and each of them,

continued to engage in the same fraudulent scheme and conspiracy that they perpetrated through

the other Receivership Defendants.

       97.     Barrick Capital and the other Receivership Defendants are a common enterprise

with little or no distinction between their ownership and operations. Both Barrick and Metals were

owned and controlled by Asher and Batashvili, both operated out of the same office in Beverly

Hills, both used many of the same lies to investors to sell metals; and both used many of the same

Broker Defendants to sell metals to the Investors.

       98.     Following entry of the State Regulatory Orders and Complaints, many of the sales

representatives and other employees and agents of the Metals Receivership Defendants, including

some or all of the Broker Defendants, started working for Barrick Capital. The Broker Defendants

perfmmed the same work for Barrick Capital that they had performed for the Metals Receivership

Defendants.

       99.     Beginning in late August 2019, Banick Capital, Asher, and Batashvili, directly and

by and through the Broker Defendants, engaged in the exact same practices described above,

regarding the same or similar Precious Metals Bullion. The sales resulted in huge Investor Claims


RECEIVER'S ORIGINAL COMPLAINT                                                                  21
       Case 3:21-cv-02181-S Document 1 Filed 09/13/21                Page 22 of 31 PageID 22


owed by the Receivership Entities because the scam was the same-Barrick Capital Investors lost

the majority of their investments, and thus hold claims for that lost amount, contemporaneously

with their purchases.

           F.       The Fraudulent Transfers The Receiver Seeks to Recover

           100.     The Broker Defendants were paid commissions by the Receivership Entities in

exchange for the fraudulent sales they made or substantially assisted. They were paid either

through payroll payments as a W-2 employee, or they, or entities they established, were paid

directly from the Receivership Entities.

           10 I.    The commissions or other value paid to the Broker Defendants are summarized on

the schedule attached as Exhibit "C"5, which is incorporated by reference. These summaries are

based on the records currently available to the Receiver but are subject to amendment in the event

additional payments to the Broker Defendants are revealed through discove1y or otherwise.

           102.     As shown in the attached schedules, the payments were made to each Broker

Defendant by check, direct deposit, or wire transfer on the dates and in the amounts shown in the

attached schedules. Payments were made from the Receivership Entities' Beverly Hills office, by

the specific Receivership Entity identified in the summary.

           103.     In addition to the cash payments, at least one Broker Defendant, Deric Ned, was

given use of an exotic automobile as a sales prize. On information and belief, other sales prizes

were given to some of the other Broker Defendants as well. These prizes were awarded from the

Receivership Entities' Beverly Hills office.

           104.     By making these payments and awarding these prizes to the Broker Defendants, the

Receivership Defendants were unable to satisfy the claims held by the Investors.



5
    Schedules are identified as C-1 through C-20




RECEIVER'S ORIGINAL COMPLAINT                                                                    22
   Case 3:21-cv-02181-S Document 1 Filed 09/13/21                 Page 23 of 31 PageID 23


       105.    Payments made to the Broker Defendants also rendered the Receivership

Defendants unable to pay a myriad of additional creditors, including the various States who filed

actions against the Receivership Defendants for restitution and penalties.

       106.    Each of the Broker Defendants established corporate entities to receive commission

payments from the Receivership Entities.

               a.     Payments exchanged for the fraudulent solicitations of David Bleeden were

       paid, in part, to Bearhunter, LLC or Xan, LLC. Upon information and belief, these entities

       are owned and controlled by Bleeden.

               b.     Payments exchanged for the fraudulent solicitations of Daniel Isaac Halimi

       were paid, in part, to Halimi Group, LLC. Upon information and belief, this entity is owned

       and controlled by Halimi.

              c.      Payments exchanged for the fraudulent solicitations of Athena Hunter were

       paid, in part, to TPH Boss, LLC, an entity owned and controlled by Hunter.

              d.      Payments exchanged for the fraudulent solicitations of Randall Kohl were

       paid, in part, to The Voice, Inc. Upon information and belief, this entity is owned and

       controlled by Kohl.

              e.      Payments exchanged for the fraudulent solicitations of Benjamin Lee were

       paid, in part, to Mettabel, Inc. Upon information and belief, this entity is owned and

       controlled by Lee.

              f.      Payments and prizes exchanged for the fraudulent solicitations of Deric

       Scott Ned were paid, in part, to Poor Trap, Inc. and/or Deep State Marketing, Inc. Upon

       information and belief, these entities are owned and controlled by Deric Ned.




RECEIVER'S ORIGINAL COMPLAINT                                                                  23
   Case 3:21-cv-02181-S Document 1 Filed 09/13/21              Page 24 of 31 PageID 24


             g.     Payments exchanged for the fraudulent solicitations of Michael Peralta

     were paid, in part, to MPERA Corporation. Upon information and belief, this entity is

     owned and controlled solely by Peralta.

             h.     Payments exchanged for the fraudulent solicitations of Sean Reza, also

     known as Thomas Reza, were paid, in part, to Amerigold, Inc. Upon information and

     belief, this entity is owned and controlled by Reza.

             1.     Payments exchanged for the fraudulent solicitations of Kyle D. Sanna were

     paid to Hurricane Holdings, Inc. and LTK Marketing. Upon information and belief, these

     entities are owned and controlled by Sanna.

            J.      Payments exchanged for the fraudulent solicitations of Christopher Stephan

     were paid, in part, to Eco Blue, Inc. Upon information and belief, this entity is owned and

     controlled by Stephan.

            k.      Payments exchanged for the fraudulent solicitations of Walter Vera were

     paid, in part, to Verastan Group, LLC. and/or Midwood Capital. Upon information and

     belief these are entities owned and controlled by Vera.

            I.      Payments exchanged for the fraudulent solicitations of Richard Joe

     Dougherty were paid in paii to Rich Dough, Inc. Upon information and belief, this entity

     is owned and controlled by Doughe1iy.

            m.      Payments exchanged for the fraudulent solicitations of Matthew Levitt were

     paid in part to Gooner Enterprises, Inc. Upon information and belief, this entity is owned

     and controlled by Levitt.




RECEIVER'S ORIGINAL COMPLAINT                                                                24
   Case 3:21-cv-02181-S Document 1 Filed 09/13/21              Page 25 of 31 PageID 25


               n.   Payments exchanged for the fraudulent solicitations of James Flicek were

     paid in pmi to Ellipsis Marketing. Upon information and belief, this entity is owned and

     controlled by Flicek.

             o.     Payments exchanged for the fraudulent solicitations of Joshua Ferdman

     were paid in pmi to Ferdman Corp, Inc. Upon information and belief, this entity is owned

     and controlled by Ferdman.

             p.     Payments exchanged for the fraudulent solicitations of Andrew J. Eilers

     were paid, in part, to Andrew J. Eilers Consulting Inc. Upon information and belief, this

     entity is owned and controlled solely by Eilers.

             q.     Payments exchanged for fraudulent solicitations of Alexander Flamer were

     paid in part, to 9inth Level Marketing, Inc .. Upon information and belief, this entity is

     owned and controlled solely by Flamer.

            r.      Payments exchanged for the fraudulent solicitations of David Wolan were

     paid, in part, to Harper Metals. Upon information and belief, this entity is owned and

     controlled solely by Wolan.

            s.      Payments exchanged for the fraudulent solicitations of Brock Bowers were

     paid in pmi, to TOTM Production Group, LLC and/or to Brock Bowers, doing business as

     BA Bowers, LLC. Upon information and belief, these entities are owned and controlled by

     Bowers.

            t.      Payments exchanged for the fraudulent solicitations of Philip Levy were

     paid in part, to IQ Capital Advisors. Upon information and belief, this entity is owned and

     controlled by Levy.




RECEIVER'S ORIGINAL COMPLAINT                                                                25
    Case 3:21-cv-02181-S Document 1 Filed 09/13/21               Page 26 of 31 PageID 26


                                               VII.
                                         CAUSES OF ACTION

COUNT 1:        VOIDABLE/FRAUDULENT TRANSFER- ACTUAL FRAUD

        107.    The Receiver alleges and hereby incorporates by reference each allegation made in

the preceding paragraphs as if each were separately set forth below.

        108.    On the dates, in the amounts, and in the manner described in Exhibit C, the

Receivership Entities transferred the specific amounts to each of the Broker Defendants

(collectively, "the Transfers") with intent to defraud the Receivership Entities' creditors, who

include, but are not limited to, the Investors.

        109.   As demonstrated by numerous badges of fraud, the Receivership Entities made the

Transfers with actual fraudulent intent:

               a.      As payments made to facilitate fraud and which resulted in claims held by

       Investors exceeding the value, if any, of the services provided by each of the Broker

       Defendants, the Transfers were not made in exchange for reasonably equivalent value. See

       S.E.C. v. Resource Dev. Int'!, LLC, 487 F.3d 295, 301 (5th Cir.2007) (citing In re Agric.

       Res. & Tech. Group, Inc., 916 F.2d 528, 540 (9th Cir.1990) (Value is assessed in light of

       the statute's purpose "to protect the creditors"));

               b.      The Transfers and their amounts were concealed from creditors;

               c.      The Receivership Entities concealed assets, including by diverting monies

       received from Investors for the sale of metals to a myriad of shell entities, and bank

       accounts.

               d.      The Transfers were made when the Receivership Entities were (a) engaged

       or about to engage in a business or a transaction for which the remaining assets of the

       Receivership Entities were umeasonably small in relation to the business or transaction; or




RECEIVER'S ORIGINAL COMPLAINT                                                                  26
   Case 3:21-cv-02181-S Document 1 Filed 09/13/21              Page 27 of 31 PageID 27


     (b) intended to incur, or believed or reasonably should have believed that the Receivership

     Entities would incur, debts beyond their ability to pay as they became due;

             e.      The Receivership Entities' debts-primarily claims held by defrauded

     Investors-greatly exceeded their assets;

             f.      All Transfers made by Ban-ick Capital were made after the Receivership

     Defendants had been sued or disciplined as reflected by the State Regulatory Orders and

     Complaints;

             g.      The Transfers were made shortly after substantial debts were incurred;

             h.      The Receivership Defendants engaged in a pattern of sharp dealing, by

     among things, using the Broker Defendants to sell bullion through false and misleading

     statements and practices;

             I.      At the time of each of the Transfers, the Receivership Entities had actual

     knowledge or notice that by making the Transfers, they would be unable to pay creditors,

     including claims held by defrauded Investors. See Hayes v. Palm Seedlings Partners-A

     (In re Agricultural Research and Tech. Group, Inc.), 916 F.2d 528, 535 (9th Cir. 1990)

     (Holding knowledge that a transaction will operate to the detriment of creditors may be

     sufficient to establish actual fraudulent intent);

            J.       At the time of each Transfer, each of the Receivership Entities was a

     fraudulent enterprise. Thus, a presumption of fraudulent intent attached to each of the

     Transfers. See In re IFS Fin. C01p., 417 B.R. 419, 439 n.15 (Bania. S.D. Tex. 2009),

     affirmed, 669 F.3d 255 (2012).




RECEIVER'S ORIGINAL COMPLAINT                                                                 27
    Case 3:21-cv-02181-S Document 1 Filed 09/13/21                  Page 28 of 31 PageID 28


        110.    Creditors, including, but not limited to Investors, exist whose claims arose before

and/or within a reasonable time after the Transfers were made, and for whom the Receiver is

authorized to assert these claims.

        111.    Because the Transfers from the Receivership Entities to the Broker Defendants

were fraudulent under Cal. Civ. Code§ 3439(a)(l) and/or any other applicable State's adoption of

the Uniform Fraudulent Transfer Act (the "UFTA"), the Receiver may avoid the Transfers under

Cal. Civ. Code§ 3439.07 or any other applicable statutory enactment of the UFTA.

        112.    The Receiver requests all available remedies provided by the UFTA, including, but

not limited to, avoidance of all transfers of monies and prope1iy from the Receivership Entities to

the Broker Defendants.

COUNT 2:        VOIDABLE/FRAUDULENT TRANSFERS - CONSTRUCTIVE FRAUD

        113.    The Receiver alleges and hereby incorporates by reference each allegation made in

the foregoing paragraphs as if each were separately set forth herein.

        114.   The Transfers were made when the Receivership Defendants were (a) engaged or

about to engage in a business or a transaction for which the remaining assets of the Receivership

Entities were unreasonably small in relation to the business or transaction; or (b) when the

Receivership Entities intended to incur, or believed, or reasonably should have believed, that the

Receivership Entities would incur, debts beyond their ability to pay as they became due.

        115.   The fraudulent sales solicitations made by the Broker Defendants provided no value

to the Receivership Entities and instead simply enlarged the pool of defrauded investors who hold

claims against the Receivership Entities. The Receivership Entities, accordingly, did not receive

reasonably equivalent for the Transfers.

        116.   Moreover, since the Broker Defendants were aware of complaints from Investors

that the sales price of the Precious Metals Bullion far exceeded the fair market value of the Precious


RECEIVER'S ORIGINAL COMPLAINT                                                                      28
    Case 3:21-cv-02181-S Document 1 Filed 09/13/21                 Page 29 of 31 PageID 29


Metals Bullion as shown by the SD IRA custodians, the Broker Defendants were not acting in good

faith with respect to the Transfers.

        117.   The Transfers were accordingly fraudulent pursuant to Cal. Civ. Code§ 3439(a)(2)

et seq., and/or any other applicable State's adoption of the UFTA and the Receiver may avoid the

Transfers under Cal. Civ. Code § 3439.07 or any other applicable statutory enactment of the

UFTA.

        118.   The Receiver requests all available remedies provided by the UFTA, including, but

not limited to, avoidance of all transfers of monies and property from the Receivership Entities to

the Broker Defendants.

COUNT 3:       UNJUST ENRICHMENT - CONSTRUCTIVE TRUST

        119.   The Receiver alleges and hereby incorporates by reference each allegation made in

the foregoing paragraphs as if each were separately set forth herein.

        120.   The Broker Defendants have been unjustly enriched by the Transfers and property

they received from the Receivership Entities.

        121.   The Receivership Entities owe restitution to the Investors, and the Broker

Defendants' retention of the Transfers and prizes is unjust and injures the Receivership Entities.

        122.   Accordingly, the Receiver seeks to recover from the Broker Defendants such

amounts for the benefit of creditors and defrauded Investors under the equitable doctrine of unjust

enrichment and requests the imposition of a constructive trust over all such funds, property and

the proceeds thereof.

COUNT 4:       MONEY HAD AND RECEIVED

        123.   The Receiver alleges and hereby incorporates by reference each allegation made in

foregoing paragraphs as if each were separately set forth below.




RECEIVER'S ORIGINAL COMPLAINT                                                                    29
     Case 3:21-cv-02181-S Document 1 Filed 09/13/21                Page 30 of 31 PageID 30


         124.      The Broker Defendants received the Transfers and other property from the

Receivership Entities, that in equity and good conscience belong to the Receivership Entities. The

Receiver seeks to recover the Transfers and other prope1iy for the benefit of the Investors and other

creditors of the Receivership Entities.

         125.      The Receiver sues for the recovery of all monies had and received by the Broker

Defendants.

COUNT 5:           ATTORNEY'S FEES

         126.      The Receiver seeks the recovery of all reasonable attorney's fees and expenses

incurred in obtaining judgment against the Broker Defendants, as allowed by law or in equity, and

also any attorney's fees and expenses required to pursue or defend any appeals in this action.


                                        PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Receiver, Kelly M. Crawford respectfully

prays that this Court order disgorgement or alternatively award the Receiver judgment against the

Broker Defendants in an amount to be determined through discovery, plus prejudgment and post

judgment interest, attorney's fees, expenses, and court costs; and that the Court grant such other

and further relief as prayer for herein, both at law and in equity, to which he may show himself

justly entitled.




RECEIVER'S ORIGINAL COMPLAINT                                                                     30
   Case 3:21-cv-02181-S Document 1 Filed 09/13/21    Page 31 of 31 PageID 31


                                         Respectfully submitted,

                                         SCHEEF & STONE, LLC

                                           Isl Peter Lewis
                                         PETER LEWIS
                                         State Bar No. 12302100
                                         Peter.lewis@solidcounsel.com
                                         500 North Akard, Suite 2700
                                         Dallas, Texas 75201
                                         (214) 706-4200 Telephone
                                         (214) 706-4242 Facsimile

                                         BROWN FOX PLLC

                                         CHARLENE C. KOONCE
                                         State Bar No. 11672850
                                         charlene@brownfoxlaw.com
                                         8111 Preston Road, Suite 300
                                         Dallas, Texas 75225
                                         (214) 327-5000 Telephone
                                         (214) 327-5001 Facsimile

                                         ATTORNEYS FOR PLAINTIFF




RECEIVER'S ORIGINAL COMPLAINT                                                  31
